Exhibit 10.2
 

 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This amendment (“Amendment”) to the Amended and Restated Employment Agreement
dated as of May 6, 2009 (“Agreement”) by and between YOUNG INNOVATIONS, INC., a
Missouri corporation, (“Employer”) and Daniel J. Tarullo, of Chicago, Illinois
(“Employee”) is entered into as of May 12, 2011.  Capitalized terms herein have
the meaning set forth in the Agreement.
 
The Employer and Employee intending to be legally bound, hereby agree to the
amend the Agreement as follows pursuant to and in accordance with Section 10(f)
of the Agreement:
 
1.  
Section 7(b) is hereby amended by adding the following:

 
(iii)  
“Competing Business” means any product, system, service, process or practice
produced, provided, marketed or sold anywhere in the geographic area where
Employer is then conducting any business by any person or entity other than
Employer which resembles or competes directly or indirectly with any product,
system, service, process or practice produced, provided, marketed, sold, or
under development by Employer at any time during Employee’s employment.

 
(iv)  
“Competing Organization” means any person or entity which is engaged in, or is
planning to become engaged in research, development, production, manufacturing,
marketing or selling of a Competing Business within the area in which Employer
is then conducting any business or has affirmative plans to conduct business
while these covenants are in effect.

 
2.  
Section 7(g) is hereby deleted and replaced with the following and Sections 7(h)
– (k) are relettered accordingly:

 
 
(g)
NON-COMPETITION. Employee agrees that during his employment and for a period of
one (1) year after the termination of his employment for Cause or Voluntary
Termination without Good Reason (provided that no Change In Control has
occurred), he will not render services to, give advice to, become employed by or
otherwise Affiliate with, directly or indirectly, any Competing Organization,
nor will he (on behalf of himself or any other person or entity) engage directly
or indirectly in any Competing Business, unless otherwise agreed to in writing
by Employer.

 
 
(h)
NON-SOLICITATION. Employee agrees that during the term of his employment and for
the one (1) year period following the termination, he will not directly or
indirectly assist or encourage any person or entity in carrying out any activity
that would be prohibited by the provisions of this Section 7 if such activity
were carried out by Employee. Employee also specifically agrees that he will not
directly or indirectly solicit any other employee to leave the employ of
Employer or to carry out, directly or indirectly, any such activity; provided,
however, that Employee shall not be in violation of this provision if an
employee decides to join the new employer of Employee if Employee did not
intentionally direct or solicit such employee to leave.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.
 


 
EMPLOYER
YOUNG INNOVATIONS, INC.
 
By: /s/ Arthur L. Herbst, Jr.
 
Its: President and Chief Financial Officer
 


 


 
EMPLOYEE
 
By: /s/ Daniel J. Tarullo
                               Daniel J. Tarullo
 
   


